DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed September 14, 2020 and November 5, 2020 have been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,778,692. Claims 1-20 of the instant application are anticipated by patent claims 1-20 in that claims 1-20 of the patent contain all the limitations of claims 1-20 of the instant application. Therefore, claims 1-

US patent application – 17/020,665
1. A method, comprising: syncing, by a first computer system, permission information with a second computer system communicatively connected to the first computer system, the first computer system and the second computer system having independent permission management functionalities, the permission information including: user-manager relations defined in the second computer system; role-based rule definitions defined in the second computer system; and user-group associations associating users of the second computer system with a granted group, a target group, or a combination thereof; evaluating, by the first computer system, the user-manager relations, the role-based rule definitions, and the user-

2. The method according to claim 1, wherein the syncing comprises making an application programming interface call to the second computer system.



3. The method according to claim 1, wherein the permission information has a lightweight data-interchange format.




5. The method according to claim 1, further comprising: requesting, by the first computer system, the second computer system to provide a list of any users whose user-manager relations have changed in the second computer system; and initiating, by the first computer system, a process flow comprising the synching, the receiving, the evaluating, the identifying, and the automatically assigning such that role memberships for workspaces of the users whose user-manager relations have changed in the second computer system are automatically updated in the first computer system.



7. The method according to claim 1, wherein users in the granted group in the second computer system have permissions to access user data of users in the target group through a second computer system role and wherein members of the manager or administrator role have permissions to access documents per document type configured 

8. An enterprise content management system comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor to perform: syncing permission information with a computer system communicatively connected to the enterprise content management system, the enterprise content management system and the computer system having independent permission management functionalities, the permission information including: user-manager relations defined in the computer system; role-based rule definitions defined in the computer system; and user-group associations associating users of the computer system with a granted group, a target group, or a combination thereof; evaluating the user-manager relations, the role-based rule 

9. The enterprise content management system of claim 8, wherein the syncing comprises making an application programming interface call to the second computer system.


10. The enterprise content management system of claim 8, wherein the permission information has a lightweight data-interchange format.


11. The enterprise content management system of claim 8, wherein the stored instructions are further translatable by the processor to perform: persisting the permission information in a first computer system database.

12. The enterprise content management system of claim 8, wherein the stored instructions are further translatable by the processor to perform: requesting the computer system to provide a list of any users whose user-manager relations have changed in the computer system; and initiating a process flow comprising the synching, the receiving, the evaluating, the identifying, and the automatically assigning such that role memberships for workspaces of the users whose user-manager relations have changed in the computer system are 

13. The enterprise content management system of claim 8, wherein the stored instructions are further translatable by the processor to perform: requesting the computer system to provide a list of new users added to the computer system; and initiating a process flow comprising the synching, the receiving, the evaluating, the identifying, and the automatically assigning such that role memberships for workspaces of the new users in the enterprise content management system are automatically allocated.


14. The enterprise content management system of claim 8, wherein users in the granted group in the computer system have permissions to access user data of users in the target group through a 

15. A computer program product comprising a non-transitory computer readable medium storing instructions translatable by a first computer system to perform: syncing permission information with a second computer system communicatively connected to the first computer system, the first computer system and the second computer system having independent permission management functionalities, the permission information including: user-manager relations defined in the second computer system; role-based rule definitions defined in the second computer system; and user-group 

16. The computer program product of claim 15, wherein the syncing comprises making an application programming interface call to the second computer system.





18. The computer program product of claim 15, wherein the instructions are further translatable by the first computer system to perform: requesting the second computer system to provide a list of any users whose user-manager relations have changed in the second computer system; and initiating a process flow comprising the synching, the receiving, the evaluating, the identifying, and the automatically assigning such that role memberships for workspaces of the users whose user-manager relations have changed in the second computer system are automatically updated in the first computer system.



20. The computer program product of claim 15, wherein users in the granted group in the second computer system have permissions to access user data of users in the target group through a second computer system role and wherein members of the manager or administrator role have permissions to access documents per document type 


1. A method, comprising: syncing, by a content server, permission information with a leading system communicatively connected to the content server; receiving, by the content server from the leading system, the permission information including: user-manager relations defined in the leading system; role-based rule definitions defined in the leading system; and user-group associations associating users of the leading system with a granted group, a target group, or a combination thereof; evaluating, by the content server, the user-manager relations, the role-based rule definitions, and the user-group associations; identifying, by the content server based at least on the user-manager relations, a manager or 



2. The method according to claim 1, wherein the syncing comprises making a call over an open data protocol to the leading system through an application programming interface provided by the leading system.

3. The method according to claim 1, wherein the permission information is contained in a JavaScript Object Notation response from the leading system.



5. The method according to claim 1, further comprising: requesting, by the content server, the leading system to provide a list of any employees whose user-manager relations have changed in the leading system; and initiating, by the content server, a process flow comprising the synching, the receiving, the evaluating, the identifying, and the automatically assigning such that role memberships for employee workspaces of the employees whose user-manager relations have changed in the leading system are automatically updated in the content server.





7. The method according to claim 1, wherein users in the granted group in the leading system have permissions to access employee data of users in the target group through a leading system role and wherein members of the manager or administrator role have permissions to access documents per document type configured in the 

8. An enterprise content management system comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor to perform: syncing permission information with a leading system communicatively connected to the enterprise content management system; receiving, from the leading system, the permission information including: user-manager relations defined in the leading system; role-based rule definitions defined in the leading system; and user-group associations associating users of the leading system with a granted group, a target group, or a combination thereof; evaluating the user-manager relations, the role-based rule definitions, and the user-group associations; identifying, based at least on the user-manager 




9. The enterprise content management system of claim 8, wherein the syncing comprises making a call over an open data protocol to the leading system through an application programming interface provided by the leading system.

10. The enterprise content management system of claim 8, wherein the permission information is contained in a JavaScript Object Notation response from the leading system.

11. The enterprise content management system of claim 8, wherein the stored instructions are further translatable by the processor to perform: persisting the permission information in a content server database.

12. The enterprise content management system of claim 8, wherein the stored instructions are further translatable by the processor to perform: requesting the leading system to provide a list of any employees whose user-manager relations have changed in the leading system; and initiating a process flow comprising the synching, the receiving, the evaluating, the identifying, and the automatically assigning such that role memberships for employee workspaces of the employees whose user-manager relations have changed in the leading system are 

13. The enterprise content management system of claim 8, wherein the stored instructions are further translatable by the processor to perform: requesting the leading system to provide a list of new employees added to the leading system; and initiating a process flow comprising the synching, the receiving, the evaluating, the identifying, and the automatically assigning such that role memberships for employee workspaces of the new employees in the enterprise content management system are automatically allocated.

14. The enterprise content management system of claim 8, wherein users in the granted group in the leading system have permissions to access employee data of users in the target group through a 

15. A computer program product comprising a non-transitory computer readable medium storing instructions translatable by a content server to perform: syncing permission information with a leading system communicatively connected to the content server; receiving, from the leading system, the permission information including: user-manager relations defined in the leading system; role-based rule definitions defined in the leading system; and user-group associations associating users of the leading system with a granted group, a target group, or a combination thereof; evaluating the user-manager relations, 





16. The computer program product of claim 15, wherein the syncing comprises making a call over an open data protocol to the leading system through an application programming interface provided by the leading system.



18. The computer program product of claim 15, wherein the instructions are further translatable by the content server to perform: requesting the leading system to provide a list of any employees whose user-manager relations have changed in the leading system; and initiating a process flow comprising the synching, the receiving, the evaluating, the identifying, and the automatically assigning such that role memberships for employee workspaces of the employees whose user-manager relations have changed in the leading system are automatically updated in the content server.




20. The computer program product of claim 15, wherein users in the granted group in the leading system have permissions to access employee data of users in the target group through a leading system role and wherein members of the manager or administrator role have permissions to access documents per document type configured 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437